241 S.W.3d 849 (2007)
ENTERPRISE BANK & TRUST, as Trustee, of the James Plowman Trust, et al., Appellants,
v.
FARMERS & MERCHANTS' BANK, Personal Representative of the Estate of James Plowman, Respondent.
No. ED 88751.
Missouri Court of Appeals, Eastern District, Northern Division.
December 26, 2007.
Daniel V. Conlisk, St. Louis, MO, for appellant.
Branson L. Wood III, Hannibal, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Enterprise Bank & Trust, as Trustee of the James Plowman Trust appeals the judgment approving final settlement of James Plowman's probate estate. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).